UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-09240 TRANSCONTINENTAL REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 94-6565852 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1reeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer¨(do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo. 1 Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at November5, 2011) 2 AMENDMENT NO. 1 TO QUARTERLY REPORT ON FORM 10-Q FOR TRANSCONTINENTAL REALTY INVESTORS, INC. The undersigned Registrant hereby further amends the following items, exhibits, or other portions of its Quarterly Report on Form 10-Q for the period ended September 30, 2011 as set forth below and as reflected in the substituted pages attached hereto which replace the same numbered pages in the original filing: · Page 6-10, Item 1 “Financial Statements.”The consolidated balance sheets, consolidated statements of operations, consolidated statements of shareholders’ equity, consolidated statements of comprehensive income (loss) and consolidated statements of cash flow have been revised, in the current period, to reflect the written request of the Staff of the Securities and Exchange Commission on March 27, 2012, to correctly adhere to the guidelines presented in paragraphs 250-10-45-22 to 24 of the FASB Accounting Standards Codification.Assets transferred to Transcontinental Realty Investors, Inc. (“TCI”), from its parent, American Realty Investors, Inc. (“ARL”) were originally, and have been historically, recorded at fair value and have been corrected to reflect ARL’s original cost basis.During an eight year period following the consolidation of TCI as of March 2003, ARL sold to TCI a total of 14 properties (most of which were transactions for undeveloped land) for a total purchase price of $116.0 million.ARL’s cost basis for such transactions was $60.0 million, resulting in a total step-up in basis for TCI of $56.0 million.The consideration provided for such acquisitions was through affiliate/intercompany obligations, not cash transfers.Of the $56.0 million step-up in TCI’s basis from such sales, approximately $26.6 million related to assets no longer held by TCI which were sold in 2011.To better comply with the accounting literature and requirements, TCI reduced its intercompany obligations to ARL and reversed the income statement effect resulting from the disposition of such assets.This results in an increase in net income of approximately 26.6 million for TCI. · Page 16, Item 1, Note 2 “Real Estate Activity.”An addition was made to the real estate activity disclosure to describe the correction to the asset values of those assets acquired by TCI from its parent, ARL, at cost basis. · Page 19, Item 1, Note 6 “Related Party Transactions.”In correcting the cost basis for assets sold from ARL to TCI, the related party obligations between TCI and ARL were reduced and the change was reflected in the footnote disclosure. · Page 20-22, Item 1, Note 7 “Operating Segments.”The operating segments were adjusted, in the current period, to reflect the changes in the financial statements. · Page 23-24, Item 1, Note 8 “Discontinued Operations.”The discontinued operations were adjusted, in the current period, to reflect the changes in the financial statements. · Page 25-34, Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”A disclosure was added to describe the correction to the asset values of those assets acquired by TCI from its parent, ARL, at cost basis and the financial results and description of variances were adjusted to reflect the financial statement changes. · Exhibit 31.1 – Certification by the Principal Executive Officer required by Securities Exchange Act Rules 13a-14 and 15d-14 · Exhibit 31.2 – Certification by the Principal Financial Officer required by Securities Exchange Act Rules 13a-14 and 15d-14 · Exhibit 32.1 – Certification pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Amendment to be signed on its behalf by the undersigned, thereunto duly-authorized. TRANSCONTINENTAL REALTY INVESTORS, INC. Date: May 1, 2012
